Citation Nr: 1116724	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-30 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for a heart disorder to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral neuropathy of the lower extremities to include as secondary to service-connected diabetes mellitus.  




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran submitted a statement in January 2011 and explained that he wanted to file a claim for service connection for ischemic heart disease and service connection for erectile dysfunction.  However, the issues have not yet been adjudicated.  Accordingly, the issues of entitlement to service connection for ischemic heart disease and service connection for erectile dysfunction are REFERRED to the RO for appropriate action.

The issues of entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, entitlement to service connection for a heart disorder to include as secondary to diabetes mellitus, and entitlement to service connection for hypertension to include as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving the benefit of the doubt in favor of the Veteran, peripheral neuropathy of the upper extremities is etiologically related to the Veteran's service-connected diabetes mellitus.  

2.  Resolving the benefit of the doubt in favor of the Veteran, peripheral neuropathy of the upper extremities is etiologically related to the Veteran's service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, service connection for peripheral neuropathy of the upper extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

2.  Resolving the benefit of the doubt in favor of the Veteran, service connection for peripheral neuropathy of the lower extremities is warranted.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

As the claims for service connection for peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the lower extremities are being granted, the decision is favorable to the Veteran and therefore there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the lower extremities on a secondary basis.  

The evidence clearly shows that the Veteran is service-connected for diabetes mellitus.  Thus, element (2) of Wallin has been met.  

With respect to whether the Veteran has a current disability, the Board recognizes that the medical evidence of record is conflicting as to whether the Veteran has peripheral neuropathy of the upper and lower extremities.  For instance, the VA treatment records are completely absent for any diagnosis of peripheral neuropathy.  Moreover, the March 2008 VA examination report reveals that the Veteran was not diagnosed with peripheral neuropathy at the time of the examination.  During the examination, the Veteran reported experiencing a recurring decreased sensation to the right hand, stating that it usually occurred on a weekly basis.  He denied any problems to the left foot.  He stated that he also had the same type of problem recurring to the fifth finger bilaterally.  The examiner explained that normally for the development of neuropathy secondary to diabetes, the diabetes will cause permanent nerve damage.  It is not a recurring problem.  No neuropathy was noted at this time.  

However, since the March 2008 VA examination, the Veteran submitted a physician's statement dated in August 2009 wherein it was noted that the Veteran had neurological complications that were directly due to diabetes mellitus including tingling of feet and fingers.  In addition, the January 2011 physician's statement noted that the Veteran's neurological complications were directly due to diabetes mellitus and that the Veteran had peripheral neuropathy in all four extremities.  The Board also recognizes that the Veteran is competent to describe the tingling and numbness that he experiences in his hands and feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the above, the Board finds that the Veteran has a current diagnosis of peripheral neuropathy of the upper extremities and lower extremities and, therefore, element (1) of Wallin has been met.  

Thus, the only remaining inquiry is whether the Veteran's peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities is proximately due to his service-connected diabetes mellitus.  Wallin, id; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In reviewing the medical evidence of record, the Board observes that there is no specific medical opinion, in terms of probability, as to whether the Veteran's peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities is related to his service-connected diabetes mellitus.  However, the August 2009 physician's statement and the January 2011 physician's statement indicate that the Veteran's neurological complications, currently diagnosed as peripheral neuropathy, are directly due to diabetes mellitus.  In light of the limited medical evidence, the Board could remand this case for another opinion that provides a more detailed discussion regarding conclusions reached; however, given the Veteran's competent and credible statements with respect to his symptoms and that the Veteran's peripheral neuropathy of the upper extremities and lower extremities has been attributed to his diabetes mellitus, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the peripheral neuropathy of the upper extremities and lower extremities is related to his service-connected diabetes mellitus.  Therefore, the Board concludes that remand is not necessary here.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Instead, resolving any benefit of the doubt in favor of the Veteran, the Board will grant his claims for service connection for peripheral neuropathy of the upper extremities and service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for peripheral neuropathy of the upper extremities is granted.  

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.  


REMAND

Reasons for Remand:  to obtain VA treatment records and provide new VA examinations.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Initially, in a July 2010 statement and January 2011 statement, the Veteran explained that he was currently treated at the Sikeston community based out-patient clinic, which is part of the parent facility - Poplar Bluff VA Medical Center (VAMC).  The Veteran specifically requested that the current treatment records be obtained in connection with his appeal.  Although the claims file contains VA treatment records dated in March 2010, the RO did not request any updated VA treatment records.  VA records are considered part of the record on appeal since they are within VA's constructive possession. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As these records are potentially probative and are deemed to be constructively of record, they must be obtained.  See also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).

In addition, the Board finds that the Veteran should be afforded a new VA examination with respect to his claim for an increased rating in excess of 20 percent for service-connected diabetes mellitus.  The Veteran is currently assigned a 20 percent disability rating for his diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under that diagnostic code, a 20 percent disability rating is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Here, the Veteran was afforded a VA examination in March 2008 to determine the current severity of his diabetes mellitus.  The examiner noted that the Veteran was not on any particular diet and that his activities were not restricted due to diabetes.  Following the March 2008 VA examination, the Veteran submitted an August 2009 physician's statement that noted that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities, which would allow for the assignment of a 40 percent disability rating.  See Diagnostic Code 7913.  However, in the January 2011 physician's statement, it was noted that the Veteran's diabetes mellitus only required insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, which would result in the currently assigned disability rating of 20 percent.  As the medical evidence is not clear as to whether the Veteran is entitled to a disability rating in excess of 20 percent for his service-connected diabetes mellitus, the Board finds that a new VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 06 (1998) ('Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.').

Next, the Veteran seeks service connection for hypertension, which he claims is causally related to or aggravated by his service-connected diabetes mellitus.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non service-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The evidence of record shows that the Veteran has hypertension and, as noted above, the Veteran is service-connected for diabetes mellitus.  However, the current medical evidence is not sufficient to render a service-connection determination.  In this respect, the Board acknowledges that the August 2009 and January 2011 physicians' statements note that the Veteran has hypertension as a complication of his diabetes mellitus.  However, the physicians did not provide any supporting rationale for the provided opinions and did not point to any clinical data to support their conclusions.  The United States Court of Appeals for Veterans Claims (Court) has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects 'clinical data or other rationale to support his opinion.'  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, in contrast to the aforementioned physicians' statements, the March 2008 VA examiner opined that the Veteran's hypertension was not secondary to the Veteran's diabetes mellitus because the urinalysis contained no proteinuria and the Veteran did not have kidney disease.  However, the VA examiner did not provide a specific opinion as to whether the Veteran's hypertension is aggravated by the service-connected diabetes mellitus.  See 38 C.F.R. § 3.310.  Based on the current evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the Veteran's hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Lastly, the Veteran has claimed entitlement to service connection for a heart disorder to include as secondary to his diabetes mellitus.  38 C.F.R. § 3.310.  The medical evidence shows that the Veteran is service-connected for diabetes mellitus.  The Board acknowledges that the August 2009 and January 2011 physicians' statements note that the Veteran has mild coronary artery disease as a complication of his diabetes mellitus.  However, again, the statements do not provide any supporting rationale or clinical findings for the provided opinions.  The Court has held that a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (probative value of medical opinion is based on, inter alia, sound reasoning for its conclusion).  Contrary to the physicians' statements that the Veteran has a current heart disorder, the most recent VA treatment records are completely absent for any diagnosis or treatment of a heart disorder.  Furthermore, the March 2008 VA examiner explained that the Veteran's complaints of chest pain appeared to be associated with muscular problems as opposed to the heart.  There were no other symptoms secondary to heart disease.  The examiner explained that there was no abnormality of the heart noted at that time.  Due to the conflicting medical evidence regarding whether the Veteran has a current heart disorder that is related to his service-connected diabetes mellitus, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of any existing heart disorder.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request VA treatment records from the Sikeston community based out-patient clinic (Poplar Bluff VAMC) from 2010 to the present.  Any records obtained should be associated with the claims file. If there are no records available, a negative response should be documented in the claims file and the Veteran notified accordingly.

2.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected diabetes mellitus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address whether the Veteran is required to regulate his activities for control of his diabetes mellitus.  In responding, the VA examiner should be informed that in order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100-percent rating)).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his current hypertension.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that the hypertension was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of any existing heart disorder.  The claims file must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims file, the examiner should list all diagnoses with respect to the Veteran's heart.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing heart disorder was caused or etiologically related to active service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any existing heart disorder was caused by or aggravated by the service-connected diabetes mellitus.  By aggravation the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be readjudicated by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


